United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3753
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Henry Chase Alone

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                          Submitted: September 21, 2020
                            Filed: September 24, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Henry Chase Alone appeals after a jury found him guilty of two child-
exploitation offenses and an incest offense, and the district court1 sentenced him to

      1
       The Honorable Jeffrey L. Viken, then Chief Judge, now United States District
Judge for the District of South Dakota.
a prison term within the advisory range under the United States Sentencing
Guidelines Manual. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the admission at trial of
videos depicting child pornography, the substantive reasonableness of Chase Alone’s
sentence, and a supervised-release condition. In pro se briefs, Chase Alone questions
his competence to stand trial; and asserts the child-exploitation charges were
multiplicitous, the evidence on one of those charges was insufficient, and his counsel
was ineffective. Chase Alone has also moved for “declaratory relief.”

       Turning first to the arguments in the pro se briefs, we conclude there was no
evidence raising a doubt about Chase Alone’s competence. See United States v.
Crawford, 487 F.3d 1101, 1105 (8th Cir. 2007) (noting “[u]nless ‘evidence raises
sufficient doubt’ about a defendant’s competence, further inquiry is not required” and
the district court is within its discretion to determine whether a competency
evaluation is warranted). Next, we conclude the child-exploitation charges were not
multiplicitous, as they were based on separate conduct. Cf. United States v. Smith,
919 F.3d 1, 15-16 (1st Cir. 2019) (explaining a multiplicity argument is countered by
determining whether sufficient factual basis exists to treat each count as separate).
We also conclude there was sufficient evidence to support the challenged
child-exploitation conviction. See United States v. Birdine, 515 F.3d 842, 844 (8th
Cir. 2008) (standard of review); see also United States v. Coutentos, 651 F.3d 809,
823 (8th Cir. 2011) (elements of child exploitation). In addition, we decline to
consider Chase Alone’s claims of ineffective assistance of counsel on direct appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006)
(ineffective-assistance claims are usually best litigated in 28 U.S.C. § 2255
proceedings).

      Turning to the arguments in the Anders brief, we conclude the district court did
not abuse its discretion in admitting the videos at trial. See Fed. R. Evid. 403 (court
may exclude relevant evidence if its probative value is substantially outweighed by

                                         -2-
danger of, inter alia, unfair prejudice); United States v. Ramos, 852 F.3d 747, 755-56
(8th Cir. 2017) (standard of review); see also United States v. Evans, 802 F.3d 942,
946 (8th Cir. 2015) (explaining defendant did not demonstrate depictions of child
pornography were prejudicial as he did not argue they were not representative of
material from his devices or were particularly graphic, or convincingly argue number
of files or amount of time jury reviewed them was excessive).

       Furthermore, we conclude Chase Alone’s sentence is not substantively
unreasonable. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc) (reviewing sentence under deferential abuse-of-discretion standard and
discussing substantive reasonableness). In addition, we conclude the district court
did not abuse its discretion in imposing a supervised-release condition providing,
inter alia, that if the probation officer determined Chase Alone posed a risk to another
person, the officer could require him to notify the person of the risk. See United
States v. Hull, 893 F.3d 1221, 1223-24 (10th Cir. 2018) (concluding imposition of
similar supervised-release condition was not abuse of discretion).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, we deny Chase Alone’s pending
motions, we affirm, and we grant counsel leave to withdraw.
                      ______________________________




                                          -3-